IN THE SUPREME COURT OF IOWA
                              No. 14–0284

                         Filed December 4, 2015

                      Amended February 12, 2016


STATE OF IOWA,

      Appellee,

vs.

ANDREW JAMES LOPEZ,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Story County, Steven P.

Van Marel, District Associate Judge.



      Defendant seeks resentencing based on the prosecutor’s alleged

breach of a plea agreement.      DECISION OF COURT OF APPEALS

VACATED;      DISTRICT      COURT      SENTENCE       VACATED;   CASE
REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, for appellant.



      Thomas J. Miller,     Attorney General, Bridget A. Chambers,

Assistant Attorney General, Stephen Holmes, County Attorney, and

Tiffany Meredith, Assistant County Attorney, for appellee.
                                             2

WATERMAN, Justice.

       Most criminal cases are resolved through guilty pleas resulting

from plea bargains negotiated by defense counsel and the prosecution.1

Our precedent makes clear that prosecutors are required to scrupulously

honor the letter and spirit of plea agreements to maintain the integrity of

the plea-bargaining process. We must determine whether the prosecutor

in this case, who recited the plea agreement verbatim to recommend a

deferred judgment and probation without mentioning tougher sentences,

nevertheless breached that agreement by her actions at the sentencing

hearing.       Specifically, without objection by defense counsel, the

prosecutor introduced photographs of the child-victim’s injuries and

used them on cross-examination of the defendant’s witnesses to assert

what the defendant did was “pretty horrible” and to imply the defendant

remained a threat to small children. Moreover, both the victim’s father

and the guardian ad litem (GAL), who had been appointed in a related

juvenile      court   proceeding,     gave       victim-impact   statements       urging

incarceration, again without objection. The district court imposed a five-

year prison sentence.        On appeal, the defendant contends he received

ineffective assistance of counsel and is entitled to resentencing.                   The

court of appeals disagreed and affirmed.

       On further review, we hold the district court can receive victim-

impact statements from both the child-victim’s father and the GAL,


       1“An  estimated ninety-five percent of convictions are secured through the plea-
bargaining process.” State v. Fannon, 799 N.W.2d 515, 520 n.2 (Iowa 2011) (citing
Michael M. O’Hear, Plea Bargaining & Procedural Justice, 42 Ga. L. Rev. 407, 409
(2008)). “[C]riminal justice today is for the most part a system of pleas, not a system of
trials.” Lafler v. Cooper, 566 U.S. ___, ___, 132 S. Ct. 1376, 1388, 182 L. Ed. 2d 398,
411 (2012). “In the vast majority of criminal cases, a prosecutor’s promise of less harsh
treatment induces the defendant to waive his constitutional rights and admit guilt.”
United States v. Heredia, 768 F.3d 1220, 1230 (9th Cir. 2014).
                                         3

provided the GAL was properly designated and her statement was not

solicited   by   the   prosecutor   to   undercut   the   State’s   sentencing

recommendation.        We further hold the prosecutor breached the plea

agreement by gratuitously introducing photos not otherwise before the

court and using those photos on cross-examination to signal the

defendant deserved incarceration rather than probation. Accordingly, we

vacate the decision of the court of appeals and the district court’s

sentence, and we remand for resentencing by a different judge.

      I. Background Facts and Proceedings.

      In September of 2013, the defendant, Andrew Lopez, age twenty,

lived in Boone, Iowa, with his girlfriend, Tayler Hershey and two children,

their one-year-old daughter, A.L., and Hershey’s son from a prior

relationship, B.H., age two. On the morning of September 18, Hershey

asked Lopez to watch the toddlers while she went to work.               When

Hershey returned that afternoon, she noticed bruises on B.H.’s neck,

face, and back; a bite mark; and a burn below his diaper line. Hershey

confronted Lopez about B.H.’s injuries. Lopez told her B.H. had fallen off

the bed, and the burn was caused by “magical fire.” Hershey removed

both children from their apartment and took B.H. to the hospital. The

emergency room physician documented the injuries and contacted the

Iowa Department of Human Services (DHS) to report child abuse.

      On October 7, Special Agent Scott Peasley of the Iowa Division of

Criminal Investigation interviewed Lopez. Lopez initially denied causing

any of B.H.’s injuries. Lopez admitted that both children were scared of

him and that B.H. often cried when he saw Lopez. Lopez asserted the

children disliked him because he was the disciplinarian in the home.

Lopez claimed he had never hurt B.H.           During the interview, Lopez

characterized the burn below B.H.’s diaper as a “small blister.” When
                                     4

told it was a burn, Lopez responded the only way he could have caused it

was by ash accidentally falling from his cigarette as he changed B.H.’s

diaper. Lopez ultimately admitted that he probably caused some of the

bruises by yanking B.H. around while trying to discipline him.

      On November 1, Lopez was charged with willful injury in violation

of Iowa Code section 708.4(2) (2013).        The State amended the trial

information on December 9 to charge Lopez with child endangerment in

violation of Iowa Code sections 726.6(1)(a) and/or 726.6(1)(b), and

section 726.6(6).   On December 17, the parties filed a pretrial report

stating that Lopez and the State had reached the following plea

agreement:

      Defendant to plead guilty as charged to Child Endangerment
      causing Bodily Injury (Class D) with a joint recommendation
      for a deferred judgment; Requesting that defendant be
      placed on probation to the Department of Corrections for a
      term not to exceed 2 years, and while on probation pay the
      minimum fines, court costs, surcharges, restitution, court
      appointed attorney’s fees, probation fees, jail room and board
      fees, and complete a parenting class, anger management
      class, and a mental health evaluation.            Defendant to
      promptly follow through with the recommendations of the
      mental health evaluation if any treatment is recommended,
      and to file proof of completion of the anger management and
      parenting courses. A No contact order regarding the victim
      (B.H.) and his mother enter for a period of 5 years. A No
      contact order regarding the victim’s sister (A.L.) to enter for 5
      years and with the provision that visits be allowed at the
      discretion of the Department of Human Services. Credit for
      time served on jail sentence as well.

      On December 30, pursuant to this plea agreement, Lopez pled

guilty to child endangerment causing bodily injury, in violation of Iowa

Code sections 726.6(1) and 726.6(6). At the plea hearing, Lopez admitted

he had bruised B.H.’s neck. Lopez explained, “I was having a bad day,

and I was all upset and mad at the kids because they were hopping

around and not listening, and I was grabbing them too hard and bringing
                                       5

them back up on the bed.” Lopez said the burn on B.H.’s abdomen was

unintentionally caused by ash falling from his cigarette while he was

changing B.H.’s diaper.

        The prosecutor recited the plea agreement on the record.           The

district court requested clarification regarding the no-contact orders for

B.H. and A.L. The prosecutor explained the family relationships between

Lopez, B.H., and A.L. The prosecutor also informed the court that A.L.

was involved in a contested adjudication with the DHS.           The district

court accepted Lopez’s guilty plea.

        A presentence investigation report (PSI) was filed on February 10,

2014.      The report noted that Lopez and Hershey were still in a

relationship and set forth what Lopez told the investigator happened to

B.H.:

        When watching Tayler[’s] and [my] children at our apartment
        . . . , I was angry and used excessive force in grabbing [B.H.],
        Tayler’s son. I had no reason to be so forceful, and he didn’t
        deserve to be negatively impacted due to my attitude that
        day. I let my anger cause me to do something stupid and I
        fully regret my emotion that day. Making mistakes isn’t
        something I make a habit of doing. This was a terrible act.
        Violence is not something I condone.

The report placed Lopez at the high-moderate range of risk to reoffend

due to the nature of the offense, a prior probation revocation, and his

sporadic employment history.       The report expressed concern regarding

Lopez’s living situation during probation because he had been living with

Hershey. The PSI recommended a five-year suspended prison sentence,

with probation contingent on Lopez’s placement in a halfway house. The

PSI also recommended Lopez attend anger management and parenting

classes.

        On February 10, Brad Deshong, B.H.’s biological father, submitted

a written victim-impact statement. Deshong said he was afraid he could
                                     6

not adequately protect his child when Lopez was released from jail.

Deshong had trouble sleeping at night and had nightmares about B.H.

reaching out for help. Deshong asked that Lopez receive the maximum

jail time.

       Lopez’s sentencing hearing took place on February 13 with the

same judge who presided at Lopez’s plea hearing. The prosecutor offered

into evidence two photographs showing B.H.’s injuries.       These photos

had not been in the court file or available to the judge previously. After

the sentencing court admitted the photographs without objection, the

prosecutor stated, “Your Honor, there is no other evidence, but there are

two individuals that would like to make an impact statement today.”

This colloquy followed:

             THE COURT: Why don’t you have them step up.
            MS. MEREDITH: Your Honor, the first one would be
       Brad Deshong, the father of the child.
             THE COURT: Step up to the witness stand. Go ahead
       and have a seat. Would you state your name for the court
       reporter and spell your last name, then you may read your
       statement.

Deshong, who was not placed under oath, gave the following statement:

              On September 18th, 2013, you committed an act of
       torture on my little boy [B.H.]. As a result of this my little
       boy suffered several injuries. You say this occurred when a
       child fell off the bed. I say that’s bogus. You bit him,
       bruised him on his face and shoulders, and his back. Also
       left behind was a perfectly round wound on his lower
       abdomen from when you took your lit cigarette and pressed
       it into his skin, burning the flesh. These are just some
       examples of what I know you did to him.
             My little boy should have been peacefully sleeping that
       night. He was in an emergency [room] at two different
       hospitals, not only being poked and prodded at, but also
       having several pictures taken, as well as hours of x-rays, to
       make sure you didn’t break any of his bones during the
       abuse.
                                    7
             At first I wanted to find you and do the same thing to
      you as you did to my child. In the immediate days following
      after the abuse I was sick to my stomach for days. I didn’t
      sleep, and when I did, all I could do is vision you abusing
      [B.H.], vision him crying out for help but unable to say the
      words because of his age. That still bothers me to this day,
      wondering how something like this could happen.
             But it’s obvious to me what happened, you say you
      didn’t get along with my son. How a mature, sane adult
      doesn’t get along with a two-year-old is beyond me, a 2-year-
      old, let alone commit such a heartless act of violence on a
      child. [B.H.] remembers what you did to him. There are
      times he has pulled down on the front of his pants, pointing
      at the scar on his lower abdomen, calling it his “owee”. To
      me it’s plain and simple, if you didn’t like my son all you had
      to do was stay away from him.
             In the future I will continue to strive to keep my son
      safe, safe from sick people like you. I will never forget or
      forgive what you have done. I can only hope that the
      punishment is to the maximum extent.             It’s what you
      deserve in the very least.

Defense counsel made no objection to Deshong’s statement. Deshong’s

statement was followed by this colloquy:

           THE COURT: All right. You may step down. And you
      may have your next witness step up.
             MS. MEREDITH: Your Honor, the next person would
      be Shannon Leighty, the guardian ad litem, representing the
      child in the juvenile matters.
           THE COURT: All right. Ms. Leighty, you may be seated
      and make your statement.

Leighty, who was not placed under oath, gave this statement:

            I’m the guardian ad litem appointed to the child in the
      juvenile matter. Normally I don’t get involved in the criminal
      matters. I’ve been an attorney for about 13 years, and this is
      actually the first time I’ve ever come into court to make a
      statement. However, in this case I couldn’t remain silent as
      the child needs a voice.
            . . . I don’t believe that Mr. Lopez deserves a deferred
      judgement. I attended the guilty plea hearing hoping to hear
      if Mr. Lopez would take responsibility for his actions.
      Instead I heard excuses, I heard him minimize his actions.
           Mr. Lopez needs to have anger management classes, a
      mental health evaluation, and parenting classes. I believe
                                    8
      that a no contact order needs to be extended for an
      additional five years. It’s my understanding that one wasn’t
      imposed, so I would ask that one be imposed for that time
      period.
            It’s very unlikely that the child would be protected if
      Mr. Lopez is on probation rather than in custody. In this
      matter the child is very young. He’s only two years of age, he
      won’t be three until next[] month, and he’s not able to
      protect himself. I’m very concerned that if Mr. Lopez is
      around the child again, that further injuries will occur.
            The child still remembers the abuse and will tell you
      “owee”. At this point he is even too young to start therapy.
      He has to be three in order to do play therapy, so that will
      not start until next month. So he hasn’t been able to start to
      address his issues and concerns. I have not made any
      request for restitution, and this is all I have to say at this
      point. Thank you.

Defense counsel made no objection to Leighty’s statement. This colloquy

followed:

            THE COURT: Thank you. You may step down. Any
      further evidence by the state?
             MS. MEREDITH: No, Your Honor.

      Next, Lopez testified and presented testimony from four witnesses,

all of whom were placed under oath. Lopez testified he understood that

he needed anger management class, a mental health evaluation, and a

parenting class. Lopez asked for a sentence that would allow him to visit

and support A.L. and work while the juvenile case went forward. The

prosecutor did not cross-examine Lopez.

      Lopez then called his friend, Sheldon Whitmer, to the stand.

Whitmer testified he was willing to provide housing for Lopez if Lopez was

released on probation. Whitmer intended to “make sure [Lopez] goes to

every appointment” and otherwise help him comply with the terms of his

probation.   Whitmer testified he lived with his son and fiancée.      The

prosecutor cross-examined Whitmer by using the photographs of B.H.’s

injuries:
                                     9
           Q. Have you ever seen photographs of what Andrew
      did? A. No, I did not.
            ....
            Q. Sir, I’m going to show you State’s Exhibits 1 and 2.
      It’s pretty horrible to do to a little 2-year-old, isn’t it?
      A. Yeah.
            Q. Is it worse than what you thought had happened?
      A. A little bit, I never saw the pictures really. I tried not to
      believe it was him.
            Q. So he still to this day has not actually admitted or
      talked to you about what happened? A. No, not really.
           Q. Do you now have more concerns about Andrew?
      A. No.
           Q. You think you can still have him come to your
      home and keep your children safe around him? A. Yes.
            Q. And what would you do to ensure that the children
      that are in your home are safe and he would not have this
      problem again? A. Well, my fiancée is a stay-at-home mom,
      and like I said, he’s always in a good mood when he’s around
      me. I’ve never seen him lose his temper. I’ve never seen him
      even get mad.
           Q. So is it fair to say there may be a side of him you
      haven’t seen or ever had the chance to encounter yet?
      A. Yes.
           Q. And you’d be able to ensure that that side doesn’t
      come out and he works through his issues? A. Yes.

Lopez’s attorney made no objections during this cross-examination.

      Lopez then called Shalene Finley, Whitmer’s fiancée.               Finley

testified she had known Lopez for four years.       Finley understood the

proposed terms of his probation and believed Lopez could comply. Finley

confirmed that she was a stay-at-home mom and had no concerns about

Lopez being around her child.      The prosecutor cross-examined Finley

about whether she had seen the photographs of B.H.’s injuries:

           Q. Ma’am, have you seen the pictures?          A.   I have,
      Megan and Taylor actually sent them to me.
           Q. And so you’re aware of what happened that night
      and what was going on that night? A. Yes.

Lopez’s attorney did not object to this cross-examination.
                                     10

      Lopez’s third witness was Amber Lopez, his stepmother.          Amber

described Lopez as loving, funny, and affectionate towards his family.

Amber understood the plea agreement and the classes and evaluations

involved in the proposed probation terms. Amber believed the criminal

charge had been “an eye opener for him” that would teach him to do

better.     She expressed confidence in Lopez’s ability to complete the

probation terms and vowed to support him through the process.            The

prosecutor cross-examined Amber about her knowledge of B.H.’s

injuries:

            Q. Have you seen the pictures of what happened that
      night? A. No.
              ....
            Q. I’d like you to take a look at Exhibits 1 and 2. At
      this point in time has Andrew talked to you about what
      happened that night? A. No.
            Q. Is that what you would expect to have happened
      that night or is it better or worse? A. I—Ms. Voss-Orr
      described it to me, so, of course, I could never imagine
      anything like that, but—
              Q. Thank you. Nothing further, Your Honor.

Lopez’s attorney did not object to this cross-examination.

      Lopez’s final witness was his father, Danny Lopez. Danny told the

court that Lopez was generally a good person but could get emotional

sometimes. Danny understood the elements of the plea agreement, and

he believed Lopez could successfully complete the requirements. Danny

explained that he believed Lopez “finally understood that playtime’s over,

that he’s got to get his life straight, and if he doesn’t he’s going to spend

time in jail or prison.”    He believed probation would give Lopez an

opportunity to get help for Lopez’s “anger issues.” The prosecutor cross-

examined Danny regarding his knowledge of B.H.’s injuries and Lopez’s

anger issues:
                                    11
           Q. Mr. Lopez, you said that he needs help or this
      would help him deal with his anger issues; correct? A. Yes.
            Q. Does he have anger issues? A. Well, seeing these
      pictures up here, it would seem so, yes.
           Q. And had you ever seen those pictures before?
      A. No, I have not.
             Q. Does it cause you concern that your son could do
      that to a two-year-old? A. Yes.
           Q. Have you ever seen anger issues in him before that
      day? A. I’ve seen plenty of anger issues but nothing to
      where I would ever think that this could happen.
           Q. So is it fair to say that those pictures are kind of
      shocking to you? A. Yes, we have a young child at home.

Lopez’s attorney did not object to this cross-examination.

      The prosecutor accurately recited the plea agreement after the

testimony from Lopez’s witnesses:

            May it please the Court, Your Honor. Your Honor, in
      this case the State is jointly recommending a deferred
      judgment on this case. We are recommending that he be
      imposed with the minimum fines, court costs, and
      surcharges and attorney’s fees. He pay the jail costs and
      probationary costs. That he be placed on probation for the
      minimum amount of time allowed by the law with the
      Department of Corrections. That while he’s on probation he
      attend a parenting class and complete it and file proof of
      completion of that with the court. That he also complete an
      anger management course and file proof of completion of
      that with the court, and that he obtain a mental health
      evaluation, follow through with any recommended treatment.
            There is an agreement, Your Honor, in this case for
      three separate no contact orders to enter. The first would be
      with the young child . . ., B.H., and that . . . would be
      entered for a period of time of five years. That a no contact
      order regarding his mother, Taylor Hershey, also enter. That
      is the child’s primary caretaker. We are asking that a no
      contact order regarding . . . A.L., Your Honor, be entered,
      and that one be different in allowing him to have visitation
      with his daughter at the discretion of the Department of
      Human Services, but due to her young age, we feel it is also
      appropriate in this case, Your Honor.

The prosecutor never overtly advocated for a tougher sentence or

mentioned incarceration as an alternative to probation.      Nor did the
                                       12

prosecutor refer to the PSI report recommending Lopez be placed in a

halfway house.

      Lopez’s counsel agreed with the State’s recitation of the plea

agreement and emphasized that the State and defense were jointly

recommending probation with several no-contact orders. Lopez’s counsel

argued the unwavering support expressed by Lopez’s witnesses at

sentencing weighed against placing Lopez in a halfway house. Lopez’s

counsel said Lopez understood that his visits with A.L. would be

contingent on his compliance with the probation requirements and

argued the juvenile court proceedings for placement of A.L. would

motivate Lopez to comply.       She argued Lopez would do anything to

“repair things with [A.L.], [to] make the changes he needs to make in

order to become the parent he wants to be.”        Finally, Lopez’s counsel

argued that Lopez had taken ownership of his actions, cooperated with

investigators, and expressed remorse for his actions.         Lopez’s trial

counsel never argued the State breached its plea agreement.

      The sentencing court did not follow the parties’ joint sentencing

recommendation.       Rather,    the    court   sentenced   Lopez   for   an

indeterminate prison term of up to five years, with credit for time served

in jail, and imposed a $750 fine plus costs and surcharges. In addition,

the court entered five-year no-contact orders regarding B.H., A.L., and

Hershey.    The no-contact order with A.L. permitted visitation as

monitored by the DHS. The court gave these reasons for its sentence:

             Mr. Lopez, I think in order to be successful this
      sentence needs to make you understand how totally and
      completely unacceptable your behavior was. No matter what
      the circumstances, you never, ever, have the right to assault
      a 2-year-old, and when you do there are going to be serious
      consequences, and you need to understand, the community
      needs to understand, your family needs to understand, and
                                     13
      the victim’s family needs to understand, how seriously this
      Court treats assault offenses.
            Mr. Lopez, I can tell you right now you are not getting
      a deferred judgment. That’s not an issue. The issue here is:
      Do you get probation or do you go to prison? These are the
      two alternative sentences, not a deferred judgment. You got
      a deferred judgment on an OWI, you were found in contempt
      because you violated probation, you kept your deferred, and
      now you’re in court again on a much more serious charge.
      Obviously a deferred judgment probation did not rehabilitate
      you because you ended up committing a much more serious
      criminal offense after having completed your probation.
             When I look at this case . . . I have some real concerns
      about the safety of our community if you are released into
      the community. I have some real concerns about your ability
      to be able to control your temper and not do this again. You
      have to understand here . . . that your actions now have
      affected probably forever the lives of a lot of people.
      Obviously they have affected the life of the victim, and his
      family, to a lesser degree. You have affected the lives of your
      family and yourself.
              When I look at the sentencing options available here
      . . . I don’t think probation at this point in your life is
      appropriate. Probation didn’t work before. You committed a
      very serious assault offense against a 2-year-old and you . . .
      cannot be trusted in the community on street probation or even
      a residential facility. You are going to prison, and I think
      that is the only appropriate sentence here.

(Emphasis added.)

      Lopez appealed, and we transferred the case to the court of
appeals.    Lopez argued the prosecutor’s use of two victim-impact

statements and the photographs during the sentencing phase breached

the plea agreement. Lopez asserted he received ineffective assistance of

counsel at the sentencing hearing because his attorney failed to object to

the prosecutor’s breach. The court of appeals affirmed Lopez’s conviction

and sentence. The court of appeals concluded there was no breach of

the plea agreement because the agreement was accurately recited by the

prosecutor at the sentencing hearing and the evidence and victim

statements were permissible. Accordingly, the court of appeals rejected

Lopez’s claim of ineffective assistance of counsel.
                                     14

       We granted Lopez’s application for further review.

       II. Standard of Review.

       We review de novo claims of ineffective assistance of counsel

arising from the failure to object to the alleged breach of a plea

agreement. State v. Bearse, 748 N.W.2d 211, 214 (Iowa 2008).

       III. Analysis.

       This case requires us to revisit the boundaries of a prosecutor’s

duty   to   honor   a   plea   agreement’s   sentencing     recommendation.

Specifically, we must determine whether the prosecutor, who correctly

recited the terms of the plea bargain and sentencing recommendation

and stopped short of affirmatively arguing for a tougher sentence,

nevertheless breached the agreement by eliciting adverse evidence

supporting incarceration. We must also decide whether the district court

properly accepted victim-impact statements from both the child-victim’s

father and the GAL.      We begin our analysis by addressing how the

context of this case—claimed ineffective assistance of trial counsel—

frames our analysis. Next, we provide an overview of the importance of

plea-bargaining and the key precedent on judicial enforcement of plea

agreements.     Against that backdrop, we decide the fighting issues:

whether the plea agreement was breached by the presentation of the

victim-impact statements or by the prosecutor’s introduction and use of

the photographs of the child-victim’s injuries during cross-examination

at the sentencing hearing.

       A. The    Ineffective-Assistance-of-Counsel        Claim.    Defense

counsel made no objection at the sentencing hearing to the GAL’s victim-

impact statement or to the prosecutor’s use of the photographs that

allegedly breached the plea agreement.       On appeal, Lopez argues he

received ineffective assistance of counsel at sentencing. To prevail on an
                                    15

ineffective-assistance-of-counsel claim, Lopez must show “(1) trial

counsel failed to perform an essential duty; and (2) this omission

resulted in prejudice.”    State v. Graves, 668 N.W.2d 860, 869 (Iowa

2003); see also Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064, 80 L. Ed. 2d 674, 693 (1984).            “Although claims of

ineffective   assistance   of   counsel   are   generally   preserved   for

postconviction relief hearings, we will consider such claims on direct

appeal where the record is adequate.” State v. Horness, 600 N.W.2d 294,

297 (Iowa 1999). Here, both parties concur the record is adequate to

resolve Lopez’s claims on direct appeal, and we agree.

      We presume defense counsel acted competently.           Id. at 298.

Counsel does not fail to perform an essential duty by failing to raise a

meritless objection. Id. However, “defense counsel has a duty to object

to [a] breach of a plea agreement.”        Bearse, 748 N.W.2d at 217.

Therefore, the outcome of Lopez’s appeal turns on whether the

prosecutor breached the plea agreement. If the prosecutor honored the

plea agreement, Lopez’s trial counsel had no duty to object. Conversely,

if the prosecutor breached the plea agreement, Lopez’s trial counsel was

duty-bound to object.

      For most ineffective-assistance-of-counsel claims, the court may

consider either the prejudice prong or breach of duty first, and failure to

find either one will preclude relief. See King v. State, 797 N.W.2d 565,

571 (Iowa 2011). Prejudice is generally found only if “ ‘but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.’ ” Graves, 668 N.W.2d at 882 (quoting Strickland, 466 U.S. at

694, 104 S. Ct at 2068, 80 L. Ed. 2d at 698). However, we have modified

the prejudice prong when the defendant alleges his counsel has been

ineffective by failing to object to a breach of a plea agreement. Bearse,
                                          16
748 N.W.2d at 217 (declining to speculate what sentence the district

court would have imposed).            The defendant “need not establish that,

‘ “but for his counsel’s failure to object, he would have received a

different sentence.” ’ ” State v. Fannon, 799 N.W.2d 515, 523 (Iowa 2011)

(quoting Bearse, 748 N.W.2d at 217).               In Horness, we explained our

deviation from the traditional prejudice standard:

       A proper objection by the defendant’s attorney would have
       alerted the sentencing court to the prosecutor’s breach of the
       plea agreement. In that circumstance, the court would have
       allowed the defendant to withdraw his guilty plea[], or would
       have scheduled a new sentencing hearing at which time the
       prosecutor could make the promised recommendations. The
       outcome of the defendant’s proceeding was different,
       however, because defense counsel did not make the
       necessary objection.     Consequently, the defendant was
       sentenced by the court at a hearing tainted by the
       prosecutor’s improper comments.

Horness, 600 N.W.2d at 301 (citation omitted); accord Strickland, 466
U.S. at 692, 104 S. Ct. at 2067, 80 L. Ed. 2d at 696 (“In certain Sixth

Amendment contexts, prejudice is presumed.”). 2 We decline to play mind
reader to speculate on what the sentencing court would have done

differently if trial counsel had objected to a breach of the plea agreement.

We hold that prejudice is presumed when defense counsel fails to object
to the state’s breach of a plea agreement at the sentencing hearing.


       2Other  courts have declined to require the defendant to show prejudice resulting
from defense counsel’s failure to object to the state’s breach of a plea agreement. State
v. Gonzalez-Faguaga, 662 N.W.2d 581, 590 (Neb. 2003) (“Instead, the focus is on
whether counsel’s deficient performance sacrificed Gonzalez-Faguaga’s ability to protect
the bargain he had struck with the State, thereby rendering the result of the
proceedings ‘fundamentally unfair.’ ”); Baldridge v. Weber, 746 N.W.2d 12, 20 (S.D.
2008) (“ ‘In order to preserve the integrity of plea bargaining procedures and public
confidence in the criminal justice system, a petitioner is generally entitled to the
enforcement of a plea agreement without showing a tangible harm resulting from that
breach.’ ” (quoting United States v. Vaval, 404 F.3d 144, 155 (2d Cir. 2005))); State v.
Smith, 558 N.W.2d 379, 388 (Wis. 1997) (“[A] breach of the State’s agreement on
sentencing is a ‘manifest injustice’ and always results in prejudice to the defendant.”).
                                     17

      We next discuss the key precedent on the enforcement of plea

agreements to put the issues in this case in proper context.

      B. The      Importance    of   Judicial   Enforcement     of     Plea

Agreements.       In Santobello v. New York, the United States Supreme

Court emphasized the importance of plea agreements in our criminal

justice system:

      The disposition of criminal charges by agreement between
      the prosecutor and the accused, sometimes loosely called
      “plea bargaining,” is an essential component of the
      administration of justice. Properly administered, it is to be
      encouraged. If every criminal charge were subjected to a
      full-scale trial, the States and the Federal Government would
      need to multiply by many times the number of judges and
      court facilities.
             Disposition of charges after plea discussions is not
      only an essential part of the process but a highly desirable
      part for many reasons. It leads to prompt and largely final
      disposition of most criminal cases; it avoids much of the
      corrosive impact of enforced idleness during pre-trial
      confinement for those denied release pending trial; . . . and,
      by shortening the time between charge and disposition, it
      enhances whatever may be the rehabilitative prospects of the
      guilty when they are ultimately imprisoned.

404 U.S. 257, 260–61, 92 S. Ct. 495, 498, 30 L. Ed. 2d 427, 432 (1971).

The Supreme Court emphasized that “all of these considerations

presuppose fairness in securing agreement between an accused and a

prosecutor.” Id. at 261, 92 S. Ct. at 498, 30 L. Ed. 2d at 432. Thus,

“when a plea rests in any significant degree on a promise or agreement of

the prosecutor, so that it can be said to be part of the inducement or

consideration [for the plea], such promise must be fulfilled.” Id. at 262,

92 S. Ct. at 499, 30 L. Ed. 2d at 433.

      The prosecutor’s promise that induced the guilty plea in Santobello

was not fulfilled.   In that case, the defendant was charged with two

gambling-related felonies. Id. at 258, 92 S. Ct. at 497, 30 L. Ed. 2d at
                                     18

430.   Plea negotiations resulted in his guilty plea to a single, lesser

charge, with the prosecutor agreeing “to make no recommendation as to

the sentence.” Id. at 258, 92 S. Ct. at 497, 30 L. Ed. 2d at 431. A new

prosecutor at the sentencing hearing recommended the court impose the

maximum one-year sentence. Id. at 259, 92 S. Ct. at 497, 30 L. Ed. 2d

at 431.    The new prosecutor, “apparently ignorant of his colleague’s

commitment,” argued the defendant’s criminal record and alleged ties to

organized crime warranted the maximum sentence. Id. Defense counsel

immediately objected and sought a continuance to prove up the plea

agreement.      Id.    The sentencing judge, while expressly disavowing

reliance   on   the    new   prosecutor’s   recommendation,    nevertheless

proceeded to impose the maximum sentence based on the court’s own

review of the record. Id. at 259–60, 92 S. Ct. at 497–98, 30 L. Ed. 2d at

431–32. After New York appellate courts denied relief, the United States

Supreme Court granted certiorari, vacated the sentence, and remanded

the case with discretion for the state court to decide whether to allow the

defendant to withdraw his plea or instead grant specific performance of

the plea agreement with resentencing by a different judge. Id. at 260,

262–63, 92 S. Ct. at 498, 499, 30 L. Ed. 2d at 432, 433.

       Justice Douglas’s concurring opinion stressed that a defendant’s

guilty plea is a waiver of the defendant’s “fundamental rights to a jury

trial, to confront one’s accusers, to present witnesses in one’s defense, to

remain silent, and to be convicted by proof beyond all reasonable doubt.”

Id. at 264, 92 S. Ct. at 500, 30 L. Ed. 2d at 434 (Douglas, J., concurring)

(citations omitted).    Thus, the defendant is entitled to relief when the

prosecutor reneges on a promise that induced the guilty plea. Id.

       These principles are well-grounded in our court’s precedent.      In

Bearse, we followed Santobello and further addressed the consequences
                                    19

that flow from violations of plea agreements and the need for judicial

enforcement:

             While proper use of plea agreements is essential to the
      efficient administration of justice, improper use of the
      agreements threatens the liberty of the criminally accused as
      well as the honor of the government and public confidence in
      the fair administration of justice.         Violations of plea
      agreements adversely impact the integrity of the
      prosecutorial office and the entire judicial system. Further,
      because a plea agreement requires a defendant to waive
      fundamental rights, we are compelled to hold prosecutors
      and courts to the most meticulous standards of both
      promise and performance. For all these reasons, violations
      of either the terms or the spirit of the agreement require
      reversal of the conviction or vacation of the sentence.

Bearse, 748 N.W.2d at 215 (citations omitted) (internal quotation marks

omitted).

      Bearse was charged with sexual abuse in the third degree. Id. at

213. He entered into a written agreement to plead guilty, with the state

required “to recommend against incarceration at the time of sentencing.”

Id.   The PSI report recommended incarceration.          Id.   A different

prosecutor appeared for the sentencing hearing and, when asked by the

court for a recommendation, responded that “ ‘[t]he State concurs in the

recommendation of the presentence investigation report, your honor, for
incarceration.’ ” Id. When the court called the state’s plea agreement to

the prosecutor’s attention, he said, “ ‘Your Honor, the court is not bound

by the plea agreement.      The State is, so we’ll . . . abide by the plea

agreement.     The court has the presentence investigation report.’ ”   Id.

The district court, without mentioning the prosecutor’s recommendation,

imposed an indeterminate prison sentence of up to ten years. Id. at 213–

14. We held the prosecutor breached the plea agreement, vacated the

sentence, and remanded for resentencing by a different district court

judge. Id. at 218.
                                    20

      Bearse was preceded by Horness, in which the defendant was

charged with three offenses relating to operating a motor vehicle while

intoxicated. Horness, 600 N.W.2d at 296. The defendant pled guilty to

two charges based on a plea agreement in which the state dismissed one

charge and agreed to recommend a sentence of seven days in jail. Id.

The PSI report recommended a longer sentence. Id. at 296–97. During

the sentencing hearing, the prosecutor accurately recited the plea

agreement and state’s recommended seven-day sentence, but added the

following comments:

            “However, we had an alternative recommendation, if
      you go along with the recommendation of the PSI. . . .
            We would note for the Court that the recommendation of
      the PSI is different than [the agreed upon recommendation],
      based on the Defendant’s long history with criminal offenses,
      but we do believe we are abiding by our plea agreement.
             There was not any injury here. I think the facts speak
      for itself [sic]. Driving drunk, you have kids in the car and
      they’re not buckled up, that you are putting those children in
      danger, and fortunately there was not an accident. But the
      law is clear that if you drive drunk and you have kids in the
      car and you don’t have them buckled up—apparently he was
      speeding in addition to drinking and driving—so he was a risk
      on the road and he was a risk to himself, to other drivers, and
      to these small, helpless children.”

Id.   The sentencing judge asked for clarification, and the prosecutor

reiterated the plea agreement with the caveat that the court should issue

an “appropriate” sentence. Id. at 297. The district court sentenced the

defendant to concurrent, indeterminate prison terms of two years for

each conviction.    Id.   We noted, “The State’s promise to make a

sentencing recommendation is of little value to the defendant if such a

promise did not carry with it the implicit obligation to refrain from

suggesting more severe sentencing alternatives.” Id. at 299. We held the

state breached the plea agreement in three ways:
                                       21
        [T]he county attorney breached the plea agreement by failing
        to commend the recommended sentences to the court or
        otherwise inform the court that the State supported the
        suggested sentencing of the defendant. The prosecutor also
        breached the plea agreement by informing the court of an
        “alternative recommendation” and making statements
        implying that the alternative recommendation was more
        worthy of acceptance. Finally, the prosecutor breached the
        plea agreement by requesting “an appropriate sentence”
        rather than the sentence he had agreed to recommend.

Id. at 300 (citations omitted). We vacated the sentences and remanded

the case for resentencing by a different judge. Id. at 301.

        In Fannon, we recently addressed a breach of a plea agreement

that    did   not    involve   the   prosecutor    referring   to   a   harsher

recommendation in the PSI report. 799 N.W.2d at 522.      Fannon was

charged with two counts of sexual abuse in the second degree against a

minor child. Id. at 518. He reached a plea agreement with the state,

under which he pled guilty to two counts of sexual abuse in the third

degree, with the state to make no sentencing recommendation at the

sentencing hearing. Id. A different prosecutor attended the sentencing

hearing and urged the court to impose two consecutive ten-year prison

sentences.    Id.   Defense counsel prompted an off-the-record colloquy,

after which the prosecutor said, “Your Honor, if I can start again . . . .”

Id.    He referenced a plea agreement but added, “[W]e would leave the

matter of consecutive versus concurrent up to the Court . . . .”            Id.

Defense counsel failed to object, seek specific performance, or consult

with Fannon.        Id.   The district court imposed consecutive ten-year

sentences, citing Fannon’s criminal record and the PSI report. Id. On

appeal, “the parties agree[d] the sentencing prosecutor initially violated

the express terms of the plea agreement by recommending consecutive

sentences.”     Id. at 520.      We framed the issue as whether “the

prosecution’s attempt to cure its improper remarks salvaged an
                                     22

otherwise broken promise.” Id. at 520–21. We concluded that despite

the attempt to “start again,” the prosecutor “violated both the spirit and

express terms of the agreement.” Id. at 522. We noted the prosecutor

had “revealed that, but for the agreement, the State would recommend

consecutive sentences.”    Id.   Thus, we held the prosecutor “failed to

strictly comply with the agreement, and, accordingly, his conduct fell

below the most meticulous standards of both promise and performance.”

Id.   We vacated Fannon’s sentence and remanded the case “for

resentencing before a new judge.” Id. at 524.

      In Bearse, Horness, and Fannon, the district court was informed of

the state’s sentencing recommendation in its plea agreement.             We

nevertheless found the prosecutor in each case had undercut the plea

agreement by suggesting harsher sentences. Those cases resoundingly

reaffirm the prosecutor’s obligation to scrupulously comply with the

letter and spirit of plea agreements: “ ‘Our system of justice . . . does not

allow prosecutors to make sentencing recommendations with a wink and

a nod. The concept of justice has a far greater meaning.’ ” Fannon, 799
N.W.2d at 523 (quoting Bearse, 748 N.W.2d at 218). We have made clear

the prosecutor must do more than simply recite the agreed recommended

sentence:

            A fundamental component of plea bargaining is the
      prosecutor’s obligation to comply with a promise to make a
      sentencing recommendation by doing more than “simply
      inform[ing] the court of the promise the State has made to
      the defendant with respect to sentencing.” The State must
      actually fulfill the promise. Where the State has promised to
      “recommend” a particular sentence, we have looked to the
      common definition of the word “recommend” and required
            the prosecutor to present the recommended
            sentence[ ] with his or her approval, to commend
            the sentence[ ] to the court, and to otherwise
            indicate to the court that the recommended
                                      23
            sentence[] [is] supported by the State and worthy
            of the court’s acceptance.

Bearse, 748 N.W.2d at 215–16 (quoting Horness, 600 N.W.2d at 299).
Thus, when a prosecutor fails to commend or otherwise indicate to the

court that the recommended sentence is supported by the state, let alone

signals that the court should impose a harsher sentence, the plea

agreement is breached.

       We now apply our precedent to determine whether the prosecutor

in this case complied with those obligations.

       C. The Prosecutor’s Breach of the Plea Agreement.            Lopez

argues the State breached the plea agreement by offering victim-impact

statements from the GAL as well as from the father of the victim urging

incarceration and by introducing photos of the victim’s injuries that the

prosecutor used in cross-examining Lopez’s character witnesses. These

actions, according to Lopez, undercut the State’s recommendation of a

deferred sentence and probation by signaling the prosecutor’s view that

incarceration was appropriate. The court of appeals disagreed, stating,

“The   State’s   introduction   of   permissible   evidence—including   the

photographs and victim-impact statements—does not amount to a

breach of the plea agreement.” The court of appeals concluded the State

complied with the plea agreement by “reciting the agreement to the

district court and indicating its support of the recommended sentence.”

       We conclude that the child-victim’s father and the GAL may

provide victim-impact statements provided that the GAL is properly

designated as the victim’s representative for that purpose and provided

the prosecutor did not solicit the GAL’s statement to undercut the State’s

sentencing recommendation of probation. We further conclude that the

prosecutor breached the plea agreement by gratuitously highlighting
                                     24

photographs of the child-victim’s injuries to suggest a harsher sentence

was warranted. We address the victim-impact statements and use of the

photographs separately.

      1. The victim-impact statements.        Lopez argues the governing

statute permits only one victim-impact statement for the child and

contends the State breached its plea agreement by introducing victim-

impact statements from both B.H.’s father and the GAL. We disagree.

We   find   no   statutory   prohibition   against   separate   victim-impact

statements from a minor child’s parent and a properly designated GAL.

The prosecutor has no right or duty to prevent victim-impact statements

allowed by the Code, but the prosecutor cannot evade the State’s

obligation to honor its plea agreement by soliciting a GAL’s victim-impact

statement urging a harsher sentence. Nothing in the record indicates the

prosecutor solicited the GAL’s victim-impact statement or the father’s.

      We begin with a review of the genesis of victim-impact statements

in our State. The Iowa Code first provided for victim-impact statements

in 1987 in chapter 910A. See 1986 Iowa Acts ch. 1178, § 6 (codified at

Iowa Code § 910A.5A (1987)).      Chapter 910A was entitled “Victim and

Witness Protection Act.” Iowa Code § 910A.1. The legislature set forth

the purpose of the Act as follows:

      It is the purpose of this Act to assure the fair and
      compassionate treatment of victims and witnesses of crimes
      and to increase the effectiveness of the criminal justice
      system by affording to them certain basic rights and
      consideration, and by reaffirming the criminal justice
      system’s fundamental responsibility to victims and witnesses
      to ensure their equitable and fair treatment, protect them
      from intimidation and further injury, assist them in
      overcoming emotional and economic hardships resulting
      from criminal acts, and to keep them informed of the status
      of their case.
                                       25

1986 Iowa Acts ch. 1178, § 1. The provisions applicable to crime victims

were subsequently transferred to Iowa Code chapter 915, the Victim

Rights Act. See 1998 Iowa Acts ch. 1090, §§ 1, 82, 84 (codified at Iowa

Code § 915.1 (1999)). In State v. Tesch, we noted the same legislative

purpose applied.       704 N.W.2d 440, 452 (Iowa 2005).     “Our legislature

used broad language in defining ‘victim,’ which has led this court in the

past to give an expansive interpretation to the statute.” Id. at 452 (citing

State v. Sailer, 587 N.W.2d 756, 760 (Iowa 1998) (interpreting word

“offense” in statutory definition of “victim” broadly to effectuate purpose

of statute)).

       Section 915.21 provides that “[a] victim may present a victim

impact statement to the court . . . .”       Iowa Code § 915.21(1) (2013).

Lopez contends that this provision limits such statements to one per

victim because the terms “victim” and “statement” are singular.          He

contends the district court committed reversible error by allowing, in

effect, two victim-impact statements for B.H.—one by his father and the

other by the GAL. We decline to read the statute so narrowly. See Tesch,
704 N.W.2d at 452 (construing Victim Rights Act broadly to effectuate its

purpose).       Lopez’s multiplicity argument fails because B.H.’s father is

defined as a separate victim entitled to present his own statement. The

legislature defined “victim” for purposes of this Act as follows:

       “Victim” means a person who has suffered physical,
       emotional, or financial harm as the result of a public offense
       or a delinquent act, other than a simple misdemeanor,
       committed in this state. “Victim” also includes the immediate
       family members of a victim who died or was rendered
       incompetent as a result of the offense or who was under
       eighteen years of age at the time of the offense.
                                       26

Iowa Code § 915.10(3) (emphasis added).        Under the plain meaning of

this statute, B.H.’s father, Deshong, as an immediate family member of

the minor victim, is himself a “victim” within the meaning of the Act.

         We have addressed the statutory definition of victim in two

decisions. In State v. Sumpter, a murder victim’s aunts and uncle gave

victim-impact statements submitted to the sentencing court through the

PSI. 438 N.W.2d 6, 7 (Iowa 1989). We held that the definition of victim

as “ ‘a person who has suffered physical, emotional, or financial harm’ ”

meant the actual murder victim, not others who suffered as a result of

her death. Id. at 7–8 (quoting Iowa Code § 910A.1(1) (1987) (now found

as amended at Iowa Code § 915.10(3) (2013)). We further held that the

phrase “immediate family members” was limited to “spouses and persons

related within the second degree of consanguinity or affinity.” Id. at 8.

Accordingly, we concluded aunts and uncles had no standing to submit

victim-impact statements.       Id.   In Tesch, the defendant convicted of

criminal mischief challenged victim-impact testimony of the motorist-

accident victim and his wife. 704 N.W.2d at 450. The defendant had

“destroyed traffic warning signs, lights and barricades protecting a

recently dug ten-foot-deep . . . trench across . . . a hard-surface county

road.”     Id. at 443.   A motorist drove into the trench and was badly

injured.     Id. at 443–44.     The defendant argued the victims of his

vandalism were limited to the owners of the road signs and barricades

and did not include the motorist who drove into the trench. Id. at 450–

51. We disagreed and construed “victim” broadly to include those such

as the motorist who suffered “harm as a direct consequence of the

offense.”    Id.   However, we held the motorist’s “wife was not a ‘victim’

under the first sentence of the statutory definition because her harm

flowed from the injuries suffered by her husband as a result of the
                                           27

offense and not directly from the criminal acts.” Id. at 452. Nor was the

wife entitled to give a victim-impact statement as an immediate family

member under the definition’s second sentence because her husband

was an adult and neither deceased nor mentally incompetent.                            Id.

Accordingly, we concluded the wife’s statement should not have been

allowed. Id. Tesch and Sumpter make clear that the sentencing court

should only receive victim-impact statements from persons allowed to

give them under chapter 915.

       B.H. was the only person physically injured as a direct result of

Lopez’s offense. Because B.H. was under the age of eighteen, his father,

as an immediate family member, qualified as a victim under Iowa Code

section 915.10(3).       Accordingly, his father could give his own victim-

impact statement to the court detailing “the physical, emotional,

financial, or other effects of the offense upon the victim.” See Iowa Code

§ 915.10(4). 3 In sum, B.H. and his father each qualified as victims for

the purpose of the statute.

       B.H., age two, was too young to give his own statement. The State

concedes that Leighty as a GAL is not a “victim” herself, but argues the

GAL may speak for B.H. as the victim’s designated representative. 4 See

       3Iowa  Code section 915.21 provides the victim-impact statement may describe
“any change in the victim’s personal welfare or familial relationships as a result of the
offense.” Iowa Code § 915.21(2)(c). The statute is broad enough to allow Deshong, as a
victim in his own right, to describe the impact of Lopez’s offense on both Deshong and
his son, B.H. The harm to each is interrelated.
       4The State also argues that the GAL’s victim-impact statement is allowed under
Iowa Code sections 901.2 and 901.5. Section 901.2 provides in pertinent part:
               Upon a plea of guilty, a verdict of guilty, or a special verdict upon
       which a judgment of conviction of a public offense may be rendered, the
       court shall receive from the state, from the judicial district department of
       correctional services, and from the defendant any information which may
       be offered which is relevant to the question of sentencing. The court may
       consider information from other sources.
                                            28

id. § 915.21(1)(e) (“If the victim is unable to make an oral or written

statement because of the victim’s age . . . , the victim’s attorney or a

designated representative shall have the opportunity to make a

statement on behalf of the victim.”).                  This is a question of first

impression. The term “designated representative” is not defined in the

statute.

          A GAL is “a person appointed by the court to represent the

interests of a child in any judicial proceeding to which the child is a

party.” Id. § 232.2(22)(a). A GAL is automatically appointed for the child

when a child in need of assistance (CINA) action is filed.                         See id.

§ 232.89(2). The GAL is an officer of the court. See Estate of Leonard

ex rel. Palmer v. Swift, 656 N.W.2d 132, 140 (Iowa 2003) (describing a

GAL as “ ‘acting as an officer of the court’ ” (emphasis omitted) (quoting

In re Marriage of McGonigle, 533 N.W.2d 524, 525 (Iowa 1995)).                          The

juvenile court appointed Leighty, an attorney, as the GAL for B.H. in the

CINA action.        The GAL’s duties are defined by statute and include

conducting interviews, making home visits, attending hearings, and

conducting fact-finding to enable the GAL to represent the child’s best

interests. Iowa Code § 232.2(22)(b). The overriding concern of a GAL is

to represent the best interests of the child even when the child’s wishes

differ.     See Estate of Leonard, 656 N.W.2d at 142 (“[T]he guardian


_________________________
§ 901.2 (emphasis added). Section 901.5 further provides that the court shall receive
and examine “all pertinent information, including . . . victim impact statements, if any”
when considering sentencing options. These general provisions must be read together
with the specific provisions of chapter 915 governing victim-impact statements. See
Iowa Code § 4.7 (“If a general provision conflicts with a special or local provision, they
shall be construed, if possible, so that effect is given to both. If the conflict between the
provisions is irreconcilable, the special or local provision prevails as an exception to the
general provision.”). We conclude chapter 915 controls regarding who is permitted to
give victim-impact statements.
                                      29

ad litem advocates for the best interests of the ward, whereas an attorney

advances the wishes of the ward.”). Because the roles of a GAL and an

attorney for the child differ in that respect, see id., we conclude Leighty

was not B.H.’s “attorney” at the sentencing hearing within the meaning of

section 915.21(e).   We turn to whether Leighty was B.H.’s “designated

representative” for purposes of presenting the child’s victim-impact

statement.

      The Victim Rights Act includes a detailed provision allowing a GAL

to assist a child “prosecuting witness” under the age of fourteen:

      A prosecuting witness who is a child, as defined in section
      702.5 [under the age of fourteen], in a case involving a
      violation of . . . section . . . 726.6 [child endangerment] . . . is
      entitled to have the witness’s interests represented by a
      guardian ad litem at all stages of the proceedings arising from
      such violation. The guardian ad litem shall be a practicing
      attorney and shall be designated by the court after due
      consideration is given to the desires and needs of the child
      and the compatibility of the child and the child’s interests
      with the prospective guardian ad litem. If a guardian ad
      litem has previously been appointed for the child in a
      proceeding under chapter 232 . . . the court shall appoint the
      same guardian ad litem under this section. The guardian ad
      litem shall receive notice of and may attend all depositions,
      hearings, and trial proceedings to support the child and
      advocate for the protection of the child but shall not be
      allowed to separately introduce evidence or to directly
      examine or cross-examine witnesses. However, the guardian
      ad litem shall file reports to the court as required by the
      court.

Iowa Code § 915.37(1) (emphasis added). Under this provision, a child-

victim old enough to testify in the criminal case may have the assistance

of the same GAL appointed to represent the child’s interests in the CINA

proceeding. B.H., however, is too young to testify and, therefore, is not a

“prosecuting witness.” See Black’s Law Dictionary 1839 (10th ed. 2014)

(defining “prosecuting witness” as “[s]omeone who files the complaint

that triggers a criminal prosecution and whose testimony the prosecution
                                     30

usu[ally] relies on to secure a conviction”).        Accordingly, section

915.37(1) does not specifically authorize Leighty to give the victim-impact

statement on behalf of B.H.

      The enactment of section 915.37(1), however, shows the legislature

viewed the statutory duties of the child’s GAL in a CINA proceeding as

compatible with the same GAL providing assistance to the child “at all

stages of the proceedings” in the criminal action, including the

sentencing hearing. Indeed, if a GAL has already been appointed in the

CINA case, section 915.37(1) requires that the same GAL is to assist the

child in the criminal case. This makes good sense because the GAL in

the CINA proceeding will be familiar with the child’s circumstances and

is duty-bound to look out for the child’s best interests. We see no reason

in the record that would disqualify Leighty, B.H.’s court-appointed GAL

in the CINA proceeding, from serving as the child’s “designated

representative” under section 915.21(e) for purposes of making B.H.’s

victim-impact statement.      But, the record does not show the court or

B.H.’s parent or guardian in fact designated Leighty to be the child’s

representative under section 915.21(e).      The State’s position is that

Leighty’s appointment as the GAL in the CINA action carried over to the

criminal proceeding. We need not decide on the existing record whether

Leighty was properly designated to give the child’s victim-impact

statement in 2014 because, as we explain below, Lopez will be

resentenced in a new hearing after remand.       On remand, the district

court shall ensure that only a person properly designated as B.H.’s
                                        31

representative under section 915.21(1)(e) may give a victim-impact

statement on that child’s behalf. 5

       There is no indication in the existing record that the prosecutor

solicited the victim-impact statements given by Deshong or Leighty. See

State v. Lampien, 223 P.3d 750, 760 (Idaho 2009) (rejecting claim that

victim-impact statements breached plea agreement when “nothing in the

record [suggested] that the prosecutor improperly influenced the [victims

or] called the [victims] to subvert the plea agreement”). The prosecutor

told the sentencing court she had no further evidence after introducing

the photographs, but noted two individuals were present to give victim-

impact statements. Deshong and Leighty were not witnesses called by

the State.    They were not placed under oath.              Leighty’s statement

indicates she attended the plea hearing and sentencing hearing on her

own initiative as the child-victim’s GAL to look out for the interests of

B.H.   The prosecutor, regardless of any plea agreement, cannot block

victims or their properly designated representatives from giving victim-

impact statements allowed by chapter 915. See id. (noting the victims

“were exercising their rights under [the victim-impact statute] . . . and

therefore were not bound by the terms of the plea agreement”). Nor may

prosecutors       make   an   end    run     around    an   agreed    sentencing

recommendation of probation by soliciting a victim-impact statement

urging incarceration. Cf. United States v. Johnson, 187 F.3d 1129, 1135

(9th Cir. 1999) (“By introducing [the victim’s] statement solely for the

purpose of influencing the district court to sentence Johnson more

harshly, the prosecutor breached the government’s agreement to

       5Defense  counsel made no objection to Leighty’s victim-impact statement for
B.H. at the February 13, 2014 sentencing hearing. No parent or guardian of B.H.
objected to Leighty presenting the victim-impact statement for B.H.
                                         32

recommend the low end of the sentencing range.”).                On remand, the

district court shall proceed with resentencing consistent with this

opinion.

       2. The use of the photographs. We now turn to Lopez’s claim that

the prosecutor breached the plea agreement by her introduction and use

of photographs of the child’s injuries. The State argues the prosecutor’s

actions were permitted by Iowa Code sections 901.2 and 901.5, which, as

noted above, permit the State to introduce evidence pertinent to

sentencing.     The State, however, agreed to recommend a deferred

judgment and probation.            We conclude the prosecutor effectively

undermined the State’s sentencing recommendation by using the photos

in a manner suggesting a more onerous sentence was warranted.

       The photos depicted the child’s burn, bite mark, and bruises

inflicted by Lopez. The sentencing judge would not have seen the photos

if the prosecutor had not offered them into evidence. The introduction of

the photos was unprovoked and unnecessary. Lopez had not argued the

child had no visible injuries. 6 The prosecutor did not stop there. She

used the photographs to cross-examine four witnesses called by Lopez.

Each witness testified in support of Lopez’s request for probation. The
first, a friend, Whitmer, testified he would provide Lopez a place to stay

and help him comply with the terms of probation.                  The prosecutor

gratuitously asked Whitmer if he had seen the photos and then showed

them to him, stating, “It’s pretty horrible to do to a little 2-year-old, isn’t

it?”   She followed up by questioning whether Whitmer could keep his

       6“[I]t
            has been held that the prosecutor is free to speak for the purpose of
correcting misstatements by the defense,” notwithstanding a plea agreement that
otherwise precludes introduction of evidence at sentencing detrimental to the
defendant. 5 Wayne R. LaFave et al., Criminal Procedure § 21.2(d), at 1018–19 (5d ed.
2009).
                                   33

own child safe from Lopez.      She used the photos with three more

witnesses, asking, for example, whether the injuries shown were “better

or worse” than expected. After referring to Lopez’s “anger issues,” the

prosecutor asked Lopez’s father if the photos “cause you concern that

your son could do that to a two-year-old.” None of the four witnesses, or

Lopez himself, had attempted to minimize the child’s injuries. The cross-

examination was unnecessary to correct the record.          The implicit

message sent by the prosecutor’s cross-examination was that Lopez still

had anger issues and might hurt another child if released on probation.

The prosecutor’s conduct was flatly inconsistent with the State’s plea

agreement to recommend probation.

      In State v. Urista, the Kansas Supreme Court recently held a

prosecutor breached a plea agreement she had correctly recited by

making negative comments about the defendant that “effectively

undermined the sentencing recommendation.” 293 P.3d 738, 750 (Kan.

2013). Specifically, after reciting the terms of the plea agreement and

recommendation for concurrent sentences, the prosecutor volunteered a

series of comments about the defendant, describing him as a “very

dangerous young man . . . [with] absolutely no remorse.” Id. at 742. The

Urista court concluded, “Because the prosecutor’s comments were

unprovoked and unnecessary, one would have to assume that her

intention for making the comments was to convince the district court to

impose a sentence greater than the recommended sentence.” Id. at 750–

51. We reach the same conclusion here.

      Indeed, the sentencing court’s comments reflect the prosecutor’s

theme developed on her cross-examinations that Lopez’s release on

probation would put other children at risk. The court stated:
                                           34
       I have some real concerns about your ability to be able to
       control your temper and not do this again . . . .        You
       committed a very serious assault offense against a 2-year-old
       and you . . . cannot be trusted in the community on street
       probation or even a residential facility. You are going to
       prison, and I think that is the only appropriate sentence
       here.

       The     prosecutor’s       recitation      of    the     agreed     sentencing

recommendation did not cure her breach of the plea agreement.                       See

Fannon, 799 N.W.2d at 521–22 (prosecutor failed to cure breach of plea

agreement       by     starting     over     and       correctly    stating      agreed

recommendation). Our precedent makes clear the prosecutor must do

more than merely recite the plea recommendation; the prosecutor must

“ ‘indicate to the court that the recommended sentence[] [is] supported by

the State and worthy of the court’s acceptance.’ ” Bearse, 748 N.W.2d at

216 (quoting Horness, 600 N.W.2d at 299). 7               This prosecutor failed to



        7The State contends our precedent should be reexamined in light of United

States v. Benchimol, 471 U.S. 453, 105 S. Ct. 2103, 85 L. Ed. 2d 462 (1985). We
disagree. That per curiam decision concluded federal prosecutors are not obligated to
“enthusiastically” endorse an agreed sentencing recommendation, unless they
specifically committed to doing so in the plea agreement. Id. at 456, 105 S. Ct. at 2105,
85 L. Ed. 2d 466. That decision is based on Federal Rule of Criminal Procedure 11,
which “provides an elaborate formula for the negotiation of plea bargains.” Id. at 455,
105 S. Ct. at 2104, 85 L. Ed. 2d at 466. The Benchimol Court declined to impose an
implied obligation to enthusiastically advocate for the recommended sentence under the
federal plea bargain rule. Id. at 455, 105 S. Ct. at 2105, 85 L. Ed. 2d at 466 (“But our
view of Rule 11([c]) is that it speaks in terms of what the parties in fact agree to, and
does not suggest that such implied-in-law terms as were read into this agreement by
the Court of Appeals have any place under the Rule.”). By contrast, long after
Benchimol was decided in 1985, we reiterated the prosecutor’s obligation under Iowa
law is to not only recite the recommended sentence but also indicate that it is “ ‘worthy
of the court’s acceptance.’ ” Bearse, 748 N.W.2d at 216 (quoting Horness, 600 N.W.2d
at 299–300 (recognizing prosecutor’s “implicit obligation to refrain from suggesting more
severe sentencing alternatives”)). The Iowa Rule of Criminal Procedure governing plea-
bargaining differs materially from the Federal Rule applied in Benchimol. Compare Fed.
R. Crim. P. 11(c), with Iowa R. Crim. P. 2.10(1). In any event, the problem in this case
is not merely the prosecutor’s failure to enthusiastically endorse the recommended
sentence but rather her conduct affirmatively undermining the recommendation. See
United States v. Cachucha, 484 F.3d 1266, 1270–71 (10th Cir. 2007) (“While a
prosecutor normally need not present promised recommendations to the court with any
                                           35

indicate probation was worthy of the court’s acceptance.                          To the

contrary, her use of the photos on cross-examination sent the opposite

message. She violated “the spirit of the agreement” and fell short of “the

most meticulous standards of both promise and performance” to which

we hold prosecutors.         Bearse, 748 N.W.2d at 215 (internal quotation

marks omitted).

       If the prosecutor believes incarceration is appropriate, the State

should not enter into a plea agreement to recommend probation. Iowans

are entitled to expect the state will honor its plea agreements and

sentencing recommendations that induce guilty pleas. Courts, to protect

the integrity of our criminal justice system, must intervene when the

government breaks its promises. See id. at 218. Lopez gave up his right

to a jury trial and related constitutional rights in exchange for the State’s

plea agreement and sentencing recommendation.                      Fairness and due

process require the State to honor its promises.

       For these reasons, we hold the prosecutor’s use of the photographs

breached the plea agreement. 8            We presume prejudice.            Lopez’s trial
_________________________
particular degree of enthusiasm, it is improper for the prosecutor to inject material
reservations about the agreement to which the government has committed itself.”).
       8Other    state supreme courts have concluded a prosecutor breaches a plea
agreement by making comments that indicate the court should impose harsher
punishment than the sentence the state agreed to recommend. See, e.g., Urista, 293
P.3d at 750–51 (“[T]he prosecutor’s comments about Urista effectively undermined the
sentencing recommendation. . . .       Though [the prosecutor] made the sentencing
recommendation, her additional comments at sentencing indicate that she merely paid
lip service to the recommendation.”); State v. Rardon, 61 P.3d 132, 136 (Mont. 2002)
(“While we agree it is completely appropriate for the prosecutor to question victims and
solicit their testimony at a sentencing hearing and for those victims to express their
fears and feelings, it is not acceptable for a prosecutor to aggressively solicit testimony
that is clearly intended to undermine the plea agreement and to convince the
sentencing court that a plea bargained sentence should not be accepted.”); State v.
Landera, 826 N.W.2d 570, 576 (Neb. 2013) (holding a party breaches a plea agreement
by “acting in a manner not specifically prohibited by the agreement but still
incompatible with explicit promises made in the agreement”); Vanden Hoek v. Weber,
724 N.W.2d 858, 862–63 (S.D. 2006) (“The defendant waives significant rights by
                                           36

counsel was ineffective for failing to object to that breach at the

sentencing hearing.        Lopez is entitled to specific performance of the

State’s plea agreement. Fannon, 799 N.W.2d at 524.

       D. Remedy. Lopez’s appellate brief asked that he be permitted to

withdraw his guilty plea or, alternatively, that the case be remanded for

resentencing by a different judge.              His application for further review

narrowed his requested relief to resentencing by a different judge. That

was the relief sought by his appellate counsel at oral argument. 9

       We have repeatedly held that the remedy for the State’s breach of a

plea agreement as to a sentencing recommendation is to remand the case

for resentencing by a different judge, with the prosecutor obligated to

honor the plea agreement and sentencing recommendation. Fannon, 799
N.W.2d at 524 (“Doing so ensures Fannon receives the benefit of the

bargain by demanding specific performance of the plea agreement.”);

Bearse, 748 N.W.2d at 219–20; Horness, 600 N.W.2d at 301. As federal

appellate courts have stated under similar circumstances, “ ‘We intend

_________________________
entering into a plea agreement and that waiver is ‘not in exchange for the actual
sentence or impact on the judge, but for the prosecutor’s statements in court.’ ” (quoting
State v. Waldner, 692 N.W.2d 187, 191 (S.D. 2005)); State v. Talley, 949 P.2d 358, 364
(Wash. 1998) (“While, as we have observed, merely presenting relevant evidence to the
sentencing court and responding to its inquiries is an appropriate fulfillment of the
prosecutor’s duty as an officer of the court, a deputy prosecutor could easily undercut
the plea agreement by placing emphasis on the evidence that supports findings that
aggravating factors are present.”); State v. Williams, 637 N.W.2d 733, 745 (Wis. 2002)
(“The State may not accomplish by indirect means what it promised not to do directly,
and it may not covertly convey to the trial court that a more severe sentence is
warranted than that recommended.”).
       9Lopez   also asks that we order his resentencing to proceed with a different
prosecutor without citing any authority for such relief. We have never granted that
relief for breach of a plea agreement. Lopez has not established grounds to disqualify
the prosecutor. To order such relief here would encroach on the powers of the executive
branch. Lopez is not entitled to such relief. Of course, on remand the prosecutor is
required to honor the plea agreement and sentencing recommendation consistent with
this opinion.
                                   37

no criticism of the district judge by this action, and none should be

inferred.’ ” United States v. Cachucha, 484 F.3d 1266, 1271 (10th Cir.

2007) (quoting United States v. Mondragon, 228 F.3d 978, 981 (9th Cir.

2000)).

      IV. Disposition.

      For the foregoing reasons, we affirm Lopez’s conviction, but vacate

the decision of the court of appeals, vacate Lopez’s sentence, and remand

the case for resentencing before a different judge consistent with this

opinion.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT      SENTENCE        VACATED;       CASE     REMANDED         FOR

RESENTENCING.